—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Vinik, J.), dated November 8, 1993, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion for summary judgment is denied.
The plaintiffs met their burden, in opposition to the defendant’s prima facie showing of entitlement to judgment as a matter of law, by submitting sufficient evidence to create a triable issue of fact with regard to their claim that they sustained serious injuries (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiffs submitted affidavits of their examining physician, in which the physician stated that, based upon his examination, the plaintiffs had sustained permanent limitations in the range of motion of their spines. The physician stated the specific degrees of limitation suffered by each plaintiff. Those affidavits were sufficient to defeat the defendant’s motion for summary judgment (see, Dufel v Green, 84 NY2d 795; Beckett v Conte, 176 AD2d 774; Morsellino v Frankel, 161 AD2d 748; Ottavio v Moore, 141 AD2d 806, 807). Accordingly, in the present case, the Supreme Court erred in granting summary judgment to the defendant. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.